Reversed and Remanded and Memorandum Opinion filed February 5, 2004








Reversed and Remanded and Memorandum Opinion filed
February 5, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01138-CV
____________
 
 
IN THE INTEREST OF N.M.R. and E.M.R.,
Minor Children
 

 
On Appeal from the
310th District Court
Harris County, Texas
Trial Court Cause No. 00-62455
 

 
M E M O R A N D U M  
O P I N I O N
This is an appeal from an order in a suit to modify the
parent-child relationship signed July 30, 2003. 
On November 20, 2003, this Court ordered the parties to mediation.  On January 20, 2004, the mediator filed a
report stating that the case had settled.




Also on January 20, 2004, appellant James Michael Rau, and appellee Natalie May Moore, filed in this Court a signed
mediated binding settlement agreement as to all issues.  See Tex.
R. App. P. 42.1(a)(2).  As part of their agreement, the parties
request that the cause be remanded to the trial court for entry of an agreed
order in compliance with the terms of the mediated settlement agreement.  On February 2, 2004, the parties filed a
joint motion requesting the cause be remanded for entry of a judgment in
accordance with their agreement.  The
motion is granted.
Accordingly, the judgment is set aside without regard to the
merits and the cause is remanded to the trial court for rendition of an agreed
order in accordance with the terms of the parties= settlement agreement.  See Tex.
R. App. P. 42.1(a)(2).  Mandate shall issue immediately.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed February 5, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman.